DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 objected to because of the following informalities:  
“Characterized in that” should be “wherein” or similar.
“conical type” should be “conical” in claim 4.
“the first support” should be “the first hollow support”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, “elastic means… to define an elastic type axial constraint”, “first supporting means … adapted to facilitate the rotation of said first roll holder shaft”, “switching locking means which can be alternatively activated and deactivated”, “means for adjusting the preload of the elastic means”, “means for adjusting the position of the roll” are interpreted under 35 U.S.C. 112(f).
“elastic means” are interpreted as a “Belleville washer” according to the figures.
“first supporting means” is interpreted as a “first ball bearing and a second ball bearing” according to [0022] of the specification.
“switching locking means” is interpreted as a “grub-screws 70” according to [0049] of the specification.
“means for adjusting the preload of the elastic means” is interpreted as a “bolt 80 and washer 81” according to [0048] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and 13, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “in particular "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Claim 1, 5, 6, 10, 11, 12 recites the limitation “it”. It is unclear what the limitation “it” is referring to. Clarification is required.
Claim limitation “means for adjusting the position of the roll” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimann (WO 03068448) in view of Ettore (US 20130255343).
Regarding claim 1, Heimann discloses a rolling mill stand (Fig. 1-5), for rolling rod-shaped bodies, in particular tubular bodies (pg. 1 line 19: tubes & Fig. 1 element 1), said stand comprising at least two rolls (4, 5) mutually arranged to define a rolling pass line (between 4,5 see Fig. 1) for said rod-shaped and/or tubular bodies, wherein at least one of said two rolls is integral (examiner interprets roll 4 and 7 are fitted together i.e. integral as shown in Fig. 3) on a roll holder shaft (7), which is in turn freely fixed in rotational manner to said stand by means of a first hollow support (Fig. 4: 21 and 25 right of 4) and a second hollow support (element 21 left of 4) arranged respectively on opposite sides of said at least one roll, wherein a first portion (Fig. 4: shaft portion right side of 4)  and a second portion (shaft portion left side of 4) of said roll holder 
Although Heimann discloses at least two rolls (pg. 1 line 16: 4, 5), Heimann fails to disclose at least three rolls. 
Ettore teaches a rolling mill stand (Fig. 1-3: 100), for rolling rod-shaped bodies, in particular tubular bodies ([0001] tubes), said stand comprising at least three rolls (1, 2, 3) mutually arranged to define a rolling pass line (between three rolls). Ettore also teaches that it can have two or three rolls [0002-0003].
Since both references are concerned with rolling a tubular body, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mill stand of Heimann to have three rolls as taught by Ettore since it is known in the art to have either two rolls or three rolls to roll a tubular body.
Regarding claim 2, Heimann in view of Ettore teaches a stand according to claim 1, characterized in that the translation of said roll holder shaft along a translation direction (pg. 6 line 219-233: examiner notes that when element 23 is not locked completely, movement of the roll holder shaft in the axial direction transforms into the compression of the elastic means 24) parallel to its symmetry axis (X) transforms into the compression of at least part of said elastic means and is thus contrasted by the resistance exerted by at least said part of said elastic means.
Regarding claim 3, Heimann in view of Ettore teaches the stand according to claim 1, characterized in that the translation of said roll holder shaft along a translation direction parallel to its symmetry axis (X) also translates into the expansion of at least part of said elastic means.

Regarding claim 4, Heimann in view of Ettore teaches the stand according to claim 1, characterized in that said elastic means are of conical type and mounted on said first portion of said roll holder shaft.
Regarding claim 11, Heimann in view of Ettore teaches the stand according to claim 1, characterized in that it further comprises means for adjusting (pg. 6 line 219-233: element 23. Examiner notes that element 23 determines the preload amount of the elastic means) the preload of the elastic means.
Regarding claim 12, Heimann in view of Ettore teaches the stand according to claim 1, characterized in that it further comprises means for adjusting (pg. 6 line 219-233: element 23. Examiner notes that element 23 determines the position of the roll in the longitudinal axis) the position of the roll in the direction of its longitudinal symmetry axis.
Regarding claim 13, Heimann in view of Ettore teaches a rolling mill (Fig. 2: 3) for rolling tubes, in particular seamless tubes, characterized in that said rolling mill comprises at least one rolling stand according to claim 1.
Heimann fails to teach said rolling mill comprising at least two rolling stands arranged in succession along a predetermined direction.
Ettore teaches a rolling mill (Fig. 1-3) comprising at least two rolling stands ([0002] sequence of rolling stands) arranged in succession (sequence) along a predetermined direction ([0030] rolling axis X). 
Since both references are concerned with successfully rolling tubes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 6, Heimann in view of Ettore teaches the stand according to claim 1, characterized in that it comprises first supporting means (16) rigidly keyed onto said first portion of said roll holder shaft and adapted to facilitate the rotation of said first roll holder shaft with respect to said first support, and in that said elastic means comprise first elastic means and second elastic means (there are plural element 24s). 
However, Heimann in view of Ettore does not disclose or render obvious a rolling mill stand comprising "... arranged along said first portion of said roll holder shaft on opposite sides of said first supporting means, respectively. …" as set forth in claim 5. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 5, 7, 9 are deemed patentable over the prior art of record.
Similarly, Heimann in view of Ettore does not disclose or render obvious a rolling mill stand comprising "... said elastic means are arranged along said first portion of said roll holder shaft in an inner space defined by said first supporting means…" as set forth in claim 6. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 6, 8 are deemed patentable over the prior art of record.
claim 10 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4021900, US 4976129 teach a similar rolling mill with spring configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            



/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725